OF.El.c;I{L ~8TICE fROtyt.~OURT OF CRIMINAL APPEALS OF TEXAS
                 0
                   Ft-1Cr/o.LB®~~i2~~~.GAI>.~ R:.·oy
                                                  .. 1/"A···Tio.slilillfiOSTAGE))PITNEYBOWES
                 STATE OF TEXAS                    ~.3"                   ~ ~· 7~1J~§"?
                 PPERNIVAALTTYE UFSOER .,:;7~~g~j!1? ..              ~. ZIP7a~~ '0}775
                                              ;} 0 f.rW 0::                        """                           •       02 1V'I  oll' IIJIIIJIIIJ/a~ U
                                            l":.:>.·,·· · :. .U::c~J;·
                                            i""' - ,,   ~         "V"fi          ::-~         ·., . ;":<" ~,,•       .   0001401623 JUL. 23. 2015

 7/22/2015        .           ~·~u ~~7\ :he n~~
 WILLIAMS, CHARLES          · Tr:J¢f~Jf.;J[~-3~3~fi3·                                         WR-77,382-06
 The Court has dismissed
                      .
                         witho~t,wr'itten
                                 ....... J,.,.
                                                      ·order~
                                                        ...,.w-...
                                                                      this
                                                                 ~,<o~..,.,
                                                                            subsequent  application for a writ
                                                                                                 !";,::

 of habeas corpus. TEX. CODE CRII'yl~flR0.~~         .•            1 Air1. 11.07, Sec. 4(a)-(c).
                                                            ~,~'::r-,, _.,.,·,""'':'~::,;:"

                                               ""'·"' ·• · ·                              Abel Acosta, Clerk
                 .
                 'J.-l0J         ~
                             (t..,li
                                           CHARLES WILLIAMS
                                           GOREE UNIT- TDC # 1734543
                     . ':-J;yv- .                                                                                                    UTF          1
                 c:v\                                                                                                                             l

                                                                                                                                                  t
                                                                                                                                                  1
                                                                                                                                                  l
                                                                                                                                                  l       •\

     ~·
                                                                                                                                                           !
N3                                     Q